Citation Nr: 0707850	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral elbow 
disability.

2.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from February 1965 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following a remand to the RO in 
January 2004.  On remand, in February 2006 and June 2006 
rating decisions, the RO granted service connection for a 
lumbar spine disability and a cervical spine disability.  
Therefore, those issues have been resolved in the veteran's 
favor and are not currently in appellate status before the 
Board.  The remaining issues before the Board with respect to 
the January 2002 rating decision are as stated on the title 
page.


REMAND

Service connection requires the existence of a current 
disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).   In this case, 
the Board observes that the medical evidence of record 
reflects conflicting opinions as to whether the veteran is in 
fact appropriately diagnosed as currently having a bilateral 
elbow disability and plantar fasciitis.  Specifically, the 
report of the February 2006 VA joints examination indicates 
that there is no current elbow pathology and that it is less 
likely than not that there is any disability in regards to 
the veteran's left elbow.  Similarly, the February 2006 VA 
feet examination indicates that there is no significant 
evidence of current plantar fasciitis other than slight 
tightness of the plantar fascia.  However, current VA 
outpatient treatment records dating from April 2006 to 
September 2006 show X-ray findings of accessory ossicles or 
ligamentous calcification adjacent to the medial epicondyle 
of the distal humerus, a finding of limited range of motion, 
as well as diagnoses of right medial epicondylitis and 
bilateral plantar fasciitis.  The Board finds that an 
additional medical opinion is required on this matter.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA joints 
examination to determine the appropriate 
diagnosis or diagnoses for any current 
elbow disorder present.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished.    

The examiner should conduct a complete 
examination and review of the claims 
folder, particularly the April 2006 
radiologic examination report from the 
Mayport, Florida Naval Branch Health 
Clinic which finds accessory ossicles or 
ligamentous calcification adjacent to the 
veteran's medial epicondyle of the distal 
humerus, as well as the September 2006 
treatment record from the Jacksonville, 
Florida Naval Hospital which diagnoses the 
veteran with right medial epicondylitis.  
Based on this information, the examiner is 
asked to provide the correct diagnosis for 
any elbow disorder or disorders present.  
If a current disorder is found to exist, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
that the disorder is related to the 
veteran's period of service from February 
1965 to January 1994.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should fully explain his 
opinion.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA feet examination 
to determine the appropriate diagnosis or 
diagnoses for any current foot disorder 
present.  The claims folder must be made 
available to the examiner for review for 
the examination and the examination report 
must indicate whether such review was 
accomplished.    

The examiner should conduct a complete 
examination and review of the claims 
folder, particularly the September 2006 
podiatry consultation report from the 
Jacksonville, Florida Naval Hospital which 
diagnoses the veteran with bilateral 
plantar fasciitis.  Based on this 
information, the examiner is asked to 
provide the correct diagnosis for any foot 
disorder or disorders present.  If a 
current disorder is found to exist, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the disorder is related to the 
veteran's period of service from February 
1965 to January 1994.  The examiner should 
fully explain his opinion.  

3.  After ensuring proper completion of 
the necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



